IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                         : NO. 580
                               :
APPOINTMENTS TO INTERBRANCH    : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL, :
AND ETHNIC FAIRNESS            :




                                       ORDER


PER CURIAM


         AND NOW, this 29th day of November, 2022, Jon Pushinsky, Esquire, Allegheny

County, and Anna P. Hemingway, Esquire, Dauphin County, are hereby appointed as

members of the Interbranch Commission for Gender, Racial, and Ethnic Fairness for a

term of two years, commencing December 31, 2022.